UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7732


PATRICK L. BOOKER,

                  Plaintiff – Appellant,

             v.

VERA JENKINS, Grievance Coordinator,

                  Defendant – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Henry M. Herlong, Jr., Senior
District Judge. (2:09-cv-01891-HMH)


Submitted:    November 17, 2009            Decided:   November 25, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick L. Booker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Patrick L. Booker appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2006) complaint, as well as the

district court’s denial of his Fed. R. Civ. P. 59(e) Motion to

Alter or Amend a Judgment.      We have reviewed the record and find

no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.         Booker v. Jenkins, No. 2:09-cv-

01891-HMH (D.S.C. Aug. 11, 2009; Aug. 28, 2009).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                     2